—Order, Supreme Court, New York County, entered March 24, 1978, directing, inter alia, that defendant Panebianco appear for deposition at his own expense on April 27, 1978, unanimously modified, on the law and in the exercise of discretion, to the extent of deleting the direction that the date and time of the deposition of defendant Panebianco be held "at 10 A.M. on April 27” and substituting therefor the direction that such deposition be held "on date[s] convenient to the parties but commencing not later than August 28, 1978, unless the parties mutually agree to some later date and/ or some other location”, and as so modified, affirmed, without costs and disbursements. In view of the good faith heretofore exhibited by defendant Panebianco and the fact that the date of the resumption of his deposition may occasion some hardship and inasmuch as it appears that said defendant would be available for deposition during the summer months of 1978, the direction that his deposition be held on April 27, 1978 with its overtones of inconvenience is not warranted. It is conceded that pragmatic considerations warrant the relief directed above. Concur—Kupferman, J. P., Lupiano, Birns, Sandler and Sullivan, JJ.